Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 October 2019 has been considered by the examiner.
Drawings
The replacement drawings filed 24 October 2020 are objected to because the drawings lack reference numbers for the various parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification lacks reference numbers for the various parts of the invention. Also, the specification refers to elements not shown in the noted drawings (e.g., in ¶[0023], with respect to Figs.1a&1b, grounded aluminum reference electrode RE).  Note that the drawing lacks reference numbers (see preceding section). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 & 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,468,996) in view of Majidi et al. (US Pat.Pub.2017/0218167).
Park generally teaches the invention of a triboelectric generator comprising: 
a flexible polymeric dielectric layer (charging layer) 200 comprising particles (ferroelectric inorganic particles, e.g., PZT, barium titanate, zinc oxide, gallium nitride, etc.) 220 (c.3:39-45) and a polymer (ferroelectric polymer matrix) 210, wherein the particles 220 are dispersed within the polymer 210 (c.3:38-39); 

a second electrode 300, 
wherein the second electrode 300 is spaced apart from the first electrode 100 with the flexible polymeric dielectric layer 200 disposed between the first electrode and the second electrode (Fig.1).

    PNG
    media_image1.png
    215
    437
    media_image1.png
    Greyscale

Park does not teach the particles 220 dispersed within the polymer 210 are “liquid metal” particles.
But, Majidi teaches a polymer composite 101 with applications for wearable devices and other soft matter electronics comprising an elastomer 102 embedded with liquid metal particles (inclusions) 103 (abstract; ¶[0022]; Figs.1A-1B).   

    PNG
    media_image2.png
    700
    479
    media_image2.png
    Greyscale


Thus, it would have been obvious before the effective filing date to disperse liquid metal within Park’s polymer since Majidi teaches this would have enhanced electrical and thermal properties of the polymer without increasing stiffness and brittleness, offered desirable electrical and thermal properties, and could be tailored to match the elastic and rheological properties of soft synthetic materials and biological tissue to enable signal transduction, rigidity tuning, and a rich set of other functionalities for bio-compatible machines and electronics.  
Regarding claim 2, Park’s flexible polymeric dielectric layer 200 comprises a first surface and an opposite second surface (not numbered; Fig.1); the first electrode 100 comprises a first surface and an opposite second surface (not numbered; Fig.1); and the second electrode 300 comprises a first surface and an opposite second surface (not numbered), wherein the flexible polymeric dielectric layer 200 is disposed on the first surface of the first electrode 100 (Fig.1).  
Regarding claim 3, Park’s ferroelectric inorganic particles 220 are dispersed in the ferroelectric polymer matrix 210 (c.3:38-39).  Park teaches that when the average particle size of the ferroelectric inorganic particles is too large, they may be unevenly dispersed, and therefore, it 
Regarding claim 9, in Majidi the elastomer 102 can include materials such as poly-siloxane (e.g., silicone; ¶[0022]).
Regarding claim 11, Park’s first electrode and/or second electrode are flexible electrodes (i.e., triboelectric generator manufactured in the form of a flexible film; c.2:28-33).  
Regarding claim 12, Park’s first electrode is an indium tin oxide based electrode, a metal nanowire based electrode, or a deposited metal electrode (c.3:5-13).  
Regarding claim 13, Park’s second electrode is any electrode comprising electric conducting material (c.4:33-42).
Regarding claim 14, Majidi’s liquid metal particles are particles comprising a gallium-based alloy (e,g., eutectic gallium indium, Galinstan; ¶[0022]).  
Regarding claim 15, Majidi’s liquid metal particles are particles comprising an alloy comprising gallium, indium, and tin (e,g., Galinstan; ¶[0022]).  
	Regarding claim 16, Majidi teaches the polymer/elastomer 102 and liquid metal 103 (Galinstan) are combined at a weight ratio of 0.9g to 6.6g or about 1:6.6 ratio, and further teaches addition of further polymer 102 for materials with low volume percent liquid metal 103 
(¶[0026]-¶[0027]), with concentration of liquid metal correlated with effective relative permittivity (¶[0034]; Fig.7A).  Majidi teaches the volume loading ϕ of liquid metal is from 0-50% (¶[0032]; claim 10).  In terms of the total wt.%, this range is equivalent to 0-85% wt since .  
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pat.Pub.2020/0304041) in view of Majidi. 
Regarding claim 1, Hu teaches a triboelectric nanogenerator (TENG, i.e., frictional electric generator) comprising: 
a flexible polymeric dielectric layer (composite layer 30 with flexible conductive polymer layer) 32 comprising a polymer (e.g., poly 3,4-ethylene-dioxythiophene or PEDOT; ¶[0052]), 
a first electrode 12; and 
a second electrode 22, wherein the second electrode 22 is spaced apart from the first electrode 12 with the flexible polymeric dielectric layer 32 disposed between the first electrode and the second electrode (¶[0042]; Figs.1-2).  

    PNG
    media_image3.png
    219
    470
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    167
    454
    media_image4.png
    Greyscale

Hu’s flexible polymeric dielectric layer 32 does not further comprise “liquid metal particles…, wherein the liquid metal particles are dispersed within the polymer.”

Thus, it would have been obvious before the effective filing date to disperse liquid metal within Hu’s flexible polymeric dielectric layer since Majidi teaches this would have enhanced electrical and thermal properties of the polymer without increasing stiffness and brittleness, offered desirable electrical and thermal properties, and could be tailored to match the elastic and rheological properties of soft synthetic materials and biological tissue to enable signal transduction, rigidity tuning, and a rich set of other functionalities for bio-compatible machines and electronics.  
Regarding claim 2, Hu’s flexible polymeric dielectric layer 32 comprises a first surface and an opposite second surface (not numbered; Fig.1); the first electrode 12 comprises a first 
Regarding claim 3, Majidi teaches that because of its relatively high concentration, Galinstan liquid metal 103 exhibits “uniform dispersion” (¶[0026]), i.e., it is “substantially homogenously dispersed”.
Regarding claim 4, Hu’s flexible polymeric dielectric layer 32 is further provided a first contact layer (first insulation layer) 31 and a second contact layer (second insulation layer) 33; wherein the first contact layer 31 is 1968431-02attached to the first surface of the flexible polymeric dielectric layer 32, and the second contact layer 33 is attached to the opposite second surface of the flexible polymeric dielectric layer 32 (Fig.1).  
Regarding claim 5, in Hu the first contact layer 31 is disposed between the first surface of the flexible polymeric dielectric layer 32 and the first surface of the first electrode 12 (Fig.1).
	Regarding claim 6, in Hu the opposite second surface of the first electrode 31 is attached to a flexible substrate (first insulation substrate) 11 (e.g., PET; ¶[0041]).  
	Regarding claim 7, in Hu the flexible substrate 11, the first electrode 12, the first contact layer 31, the flexible polymeric dielectric layer 32, and the second contact layer 33 are joined together to form an integrated unit (first frictional unit) 10, wherein the integrated unit 10 is capable of being spaced apart from the second electrode 22 to form a triboelectric nanogenerator (¶[0042]; Fig.1).  
	Regarding claim 8, Hu’s integrated unit 10 is a flexible and/or stretchable unit (i.e., it forms a flexible wearable device; ¶[0002]).

	Regarding claim 10, in Hu the first contact layer 31 and the second contact layer 33 comprise silicone (the insulation layers 31 and 33 corresponding to first and second contact layers of the composite layer 30 comprises an insulation polymer material such as PDMS, which is a silicone; ¶[0053]).  
	Regarding claim 11, in Hu the first electrode 11 and/or second electrode 22 are flexible electrodes; (¶[0015]; claim 9).  
	Regarding claim 12, in Hu the first electrode 11 is a deposited metal electrode (i.e., graphene deposited on copper foil; ¶[0025]).  
	Regarding claim 13, in Hu the second electrode 22 is any electrode comprising electric conducting material (¶[0015]-¶[0016]).
Regarding claim 14, Majidi’s liquid metal particles are particles comprising a gallium-based alloy (e,g., eutectic gallium indium, Galinstan; ¶[0022]).  
Regarding claim 15, Majidi’s liquid metal particles are particles comprising an alloy comprising gallium, indium, and tin (e,g., Galinstan; ¶[0022]).  
Regarding claim 16, Majidi teaches the polymer/elastomer 102 and liquid metal 103 (Galinstan) particles are combined at a weight ratio of 0.9g to 6.6g or about 1:6.6 ratio, and further teaches addition of further polymer 102 for materials with low volume percent liquid metal 103 (¶[0026]-¶[0027]), with concentration of liquid metal correlated with effective relative permittivity (¶[0034]; Fig.7A).  Majidi teaches the volume loading ϕ of liquid metal is from 0-50% (¶[0032]; claim 10).  In terms of the total wt.%, this range is equivalent to 0-85 wt.% since Kazem et al. ("Soft Multifunctional Composites and Emulsions with Liquid Metals" Advanced 
Regarding claim 17, Hu teaches an electrode device comprising a flexible substrate (first insulation substrate) 11, a first electrode 12, a first contact layer (first insulation layer) 31, a flexible polymeric dielectric layer (flexible conductive polymer layer) 32 (¶[0052]), and a second contact layer (second insulation layer) 32 that are joined together to form an integrated unit ), wherein the integrated unit is capable of being spaced apart from a second electrode 22 to form a triboelectric nanogenerator (¶[0042]; Figs.1-2).
Hu’s flexible polymeric dielectric layer 32 comprises a polymer, e.g., poly 3,4-ethylene-dioxythiophene or PEDOT (¶[0052]), but does not further comprise “liquid metal particles…, wherein the liquid metal particles are substantially homogeneously dispersed within the polymer.”
But, Majidi teaches a polymer composite 101 with applications for wearable devices and other soft matter electronics comprising an elastomer 102 embedded with liquid metal particles (inclusions) 103 (abstract; ¶[0022]; Figs.1A-1B).  Majidi teaches that because of its relatively high concentration, Galinstan liquid metal 103 exhibits “uniform dispersion” (¶[0026]), i.e., it is “substantially homogenously dispersed”.   In contrast to rubbery polymers with electronic properties tailored by adding inorganic fillers, structured carbon black (CB), exfoliated graphite, carbon nanotubes, BaTiO3, TiO2, or other metallic, carbon-based, or ceramic micro/nano-particles, Majidi’s polymer composite exhibits enhanced electrical and thermal properties yet remains flexible (¶[0005]-¶[0008]). Majidi’s liquid-phase metal alloy does not increase the 
Thus, it would have been obvious before the effective filing date to substantially homogenously disperse liquid metal within Hu’s flexible polymeric dielectric layer since Majidi teaches this would have enhanced electrical and thermal properties of the polymer without increasing stiffness and brittleness, offered desirable electrical and thermal properties, and could be tailored to match the elastic and rheological properties of soft synthetic materials and biological tissue to enable signal transduction, rigidity tuning, and a rich set of other functionalities for bio-compatible machines and electronics.  
Regarding claim 18, Majidi teaches the polymer/elastomer 102 comprising silicone (¶[0024]) and liquid metal 103 (Galinstan) particles are combined at a weight ratio of 0.9g to 6.6g or about 1:6.6 ratio, and further teaches addition of further polymer 102 for materials with low volume percent liquid metal 103 (¶[0026]-¶[0027]), with concentration of liquid metal correlated with effective relative permittivity (¶[0034]; Fig.7A).  Majidi teaches the volume loading ϕ of liquid metal is from 0-50% (¶[0032]; claim 10).  In terms of the total wt.%, this range is equivalent to 0-85 wt.% since Kazem et al. ("Soft Multifunctional Composites and Emulsions with Liquid Metals" Advanced Materials, 2107, V.29, pp1-14) teaches that in liquid metal embedded elastomer (LMEE) composites a 50% volume ratio (ϕ) of liquid metal is equivalent to an 85% weight ratio (See p.7 of 14; Fig.5D comments). Thus, Majidi encompasses the claimed range of wt. % of the liquid metal particles and corresponding wt. % of the polymer.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832